DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C, figs. 4-5, in the reply filed on 9/20/2022 is acknowledged. Applicant stated that claims 1-5,7-10,12-20 read on the elected species C, thus, will be examined as set forth below. Claims 6 & 11 have been withdrawn from further consideration due to the claims belonging to a non-elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the limitations of “the animal’s shoulders”, and “the animal’s back” lack prior antecedent basis.	
For claim 16, the limitations of “the dog's front paws”, “the dog's front left paw”, “the dog's front right paw”, “the dog's shoulders”, “the dog's rear paws”, “the dog's rear left paws”, “the dog's rear right paws”, “the dog’s back”, all lack prior antecedent basis. 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,7-10,12,13,15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rivera-Brutto (US 20120247399 A1).
 	For claim 1, Rivera-Brutto discloses a system for protecting an animal, the system comprising: 
a front leg section (area of ref. 16) including: 
a front-left pouch (172) configured to receive the animal's front-left paw; 
a front-right pouch (172) configured to receive the animal's front-right paw; and 
a shoulder strap (either 28 or 60) connected to the front-left pouch and the front-right pouch, the shoulder strap configured to wrap over the animal's shoulders such that pulling the front-right pouch away from the animal's shoulders pulls the front-left pouch toward the animal's shoulders; 
a rear leg section (area of ref. 18) including: 
a rear-left pouch (172, same # for the hind leg) configured to receive the animal's rear-left paw;
a rear-right pouch (172, same # for the hind leg) configured to receive the animal's rear-right paw; and 
a rear strap (either 160,148 or 162,150) connected to the rear-left pouch and the rear-right pouch, the rear strap configured to wrap over the animal's back such that pulling the rear-right pouch away from the animal's back pulls the rear-left pouch toward the animal's back; and 
a connecting element (any one of 110,114,134,144, or other connection) attached to the front shoulder strap and the rear strap.  
For claim 2, Rivera-Brutto discloses the system of claim 1, and further discloses wherein the connection element is configured to transmit forces such that pulling the rear leg section generally away from the animal's head also pulls the front leg section generally away from the animal's head (functional recitation to which the connection element of Rivera-Brutto can and does perform the intended function of configured to transmit forces upon pulling).  
For claim 7, Rivera-Brutto discloses the system of claim 1, and further discloses wherein a first end of the connecting element is releasably attached to the shoulder strap (as shown in figs. 2,4).  
For claim 8, Rivera-Brutto discloses the system of claim 1, and further discloses wherein a second end of the connecting element is fixedly attached to the rear strap (as shown in figs. 2,4).  
For claim 9, Rivera-Brutto discloses the system of claim 1, and further discloses a harness (the plurality of straps can create a harness, for example, refs. 78,60,28,44, etc. that are not considered for the above straps; also, para. 0023,0024; also, fig. 1 shows the harness wrapping around the girth area in the front) positioned to wrap circumferentially around an upper body of the animal, wherein the harness is connected to the section to thereby retain the section in place and wherein the harness at least partially anchors the rear leg section via the connecting element.  
For claim 10, Rivera-Brutto discloses a system for protecting an animal's front and rear feet, the system comprising: -3- 138633.8001.US00\157684255.1Application No.: 17/192,726Docket No.: 138633-8001.US00 Response to Office Action dated July 20, 2022 
a front leg element (16,28,60) positioned to wrap over the animal's shoulders and having first and second distal portions, wherein each of the distal portions of the front leg element includes a pocket (172) positioned to receive one of the animal's front feet; 
a rear leg element (18,160,148,162,150) positioned to wrap over the animal's back and having first and second distal portions, wherein each of the distal portions of the rear leg element includes a pocket (172) positioned to receive one of the animal's rear feet; and 
a connecting element (any one of 110,114,134,144, or other connection) having a forward portion attached to the front leg element and a rear portion the rear leg element.  
For claim 12, Rivera-Brutto discloses the system of claim 10, and further discloses wherein the forward portion of the connecting element is releasably attached to the element (see figs. 2,4 the hook and loop and buckle allow releasable attachment of the elements).  
For claim 13, Rivera-Brutto discloses the system of claim 10, and further discloses wherein the forward portion of the connecting element is adjustably attached to the front leg element (as shown in figs. 2,4; also, all parts or elements are attached to each other directly or indirectly and are releasable due to the hook and loop and buckle).  
For claim 15, Rivera-Brutto discloses the system of claim 10, and further discloses where the connecting element includes an inelastic material (40,72,88,122,126,78A) positioned to link lateral movement between the front leg element and the rear leg element.  
For claim 16, Rivera-Brutto discloses a method for positioning an article on a dog, the method comprising: -4- 138633.8001.US00\157684255.1Application No.: 17/192,726Docket No.: 138633-8001.US00 Response to Office Action dated July 20, 2022 
positioning the dog's front paws in a front leg element (16,28,60) having a front left pouch (172), a front right pouch (172), and a shoulder element (either 28 or 60), wherein the positioning includes: 
positioning the dog's front left paw in the front left pouch (para. 0038,0039); 
positioning the dog's front right paw in the front right pouch (para. 0038,0039); and 
wrapping the shoulder element over the dog's shoulders (as shown in fig. 1), wherein the front leg element is positioned to transmit a first force tending to pull the front left pouch away from the front left paw to pull the front right pouch toward the front right paw (the force is created from tightening the straps and/or the animal’s movement upon wearing the device); and
positioning the dog's rear paws in a rear leg element (18,160,148,162,150) having a rear left pouch (172), a rear right pouch (172), and a back element (either 160,148 or 162,150), wherein the positioning includes: 
positioning the dog's rear left paw in the rear left pouch (para. 0038,0039); 
positioning the dog's rear right paw in the rear right pouch (para. 0038,0039); 
wrapping the back element over the dog's back, wherein the rear leg element is positioned to transmit a second force tending to pull the rear left pouch away from the rear left paw to pull the rear right pouch toward the rear right paw (the force is created from tightening the straps and/or the animal’s movement upon wearing the device); and 
positioning a connecting element (any one of 110,114,134,144, or other connection) on the dog's back to extend between the front leg element and the rear leg element, wherein the connecting element is positioned to transmit a third force tending to pull the rear leg element backwards to pull the front leg element backwards (the force is created from tightening the straps and/or the animal’s movement upon wearing the device).  
For claim 17, Rivera-Brutto discloses the method of claim 16, and further discloses wherein the front leg element is further positioned so the dog's front right paw restricts a movement of the front left pouch by resisting the pull of the first force further toward the front right paw (implied because all elements or parts are connected together directly or indirectly, thus, pulling or moving one element would influence the other elements and create various forces; also, when the paws are in the pouches, movement will be restricted, and the pouch shown in fig. 6 includes hook and loop fasteners to tighten or loosen the pouch).  
For claim 18, Rivera-Brutto discloses the method of claim 16, and further discloses wherein the rear leg element is further positioned so the dog's rear right paw restricts a movement of the rear left pouch by resisting the pull of the second force further toward the rear right paw (implied because all elements or parts are connected together directly or indirectly, thus, pulling or moving one element would influence the other elements and create various forces; also, when the paws are in the pouches, movement will be restricted, and the pouch shown in fig. 6 includes hook and loop fasteners to tighten or loosen the pouch).  
For claim 19, Rivera-Brutto discloses the method of claim 16, and further discloses wherein the front leg element is further positioned to transmit the third force transmitted to pull the front leg element backwards is further transmitted to pull each of the front left and right pouches upwards (implied because all elements or parts are connected together directly or indirectly, thus, pulling or moving one element would influence the other elements and create various forces).  
For claim 20, Rivera-Brutto discloses the method of claim 16, and further discloses wherein the rear leg element is further positioned to transmit a fourth force tending to pull the front leg element forwards to pull each of the rear left and right pouches upwards (implied because all elements or parts are connected together directly or indirectly, thus, pulling or moving one element would influence the other elements and create various forces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Brutto (as above) in view of Blanchet et al. (US 20170086424 A1).
For claim 3, Rivera-Brutto teaches the system of claim 1, but is silent about a protective layer disposed on an outside surface of each of the front-left pouch, the front-right pouch, the rear-left pouch, and the rear-right pouch.  
Blanchet et al. teach a system for protecting an animal, the system comprising: a protective layer (para. 0033, the sole 62 that is waterproof and cushioning) disposed on an outside surface of each of the front-left pouch (36), the front-right pouch (36), the rear-left pouch (36), and the rear-right pouch (36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protective layer as taught by Blanchet et al. on the outside surfaces of the pouches of Rivera-Brutto in order to provide cushioning, comfort, and waterproof barrier for the paws of the animal. 
For claim 4, Rivera-Brutto as modified by Blanchet et al teaches the system of claim 3, and further teaches (emphasis on Blanchet et al. since they are relied on for the protective layer) wherein the protective layer includes a waterproof material (para. 0033 of Blanchet et al.) positioned to at least restrict moisture from entering an interior of each of the front-left pouch, the front-right pouch, the rear-left pouch, and the rear-right pouch.  
For claim 5, Rivera-Brutto as modified by Blanchet et al teaches the system of claim 3, and further teaches (emphasis on Blanchet et al. since they are relied on for the protective layer) wherein the protective layer includes a shock absorbing material (para. 0033 of Blanchet et al., the rubber material) positioned to dissipate impact forces.  
For claim 14, Rivera-Brutto teaches the system of claim 10, but is silent about a protective material disposed on an outside surface of each of the distal portions of the front leg element and each of the distal portions the rear leg element.  
Blanchet et al. teach a system for protecting an animal, the system comprising: 
a protective material (para. 0033, the sole 62 that is waterproof and cushioning) disposed on an outside surface of each of the distal portions of the front leg element and each of the distal portions the rear leg element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protective layer as taught by Blanchet et al. disposed on an outside surface of each of the distal portions of the front leg element and each of the distal portions the rear leg element of Rivera-Brutto in order to provide cushioning, comfort, and waterproof barrier for the paws of the animal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach a system for protecting an animal with features that are similar to that of applicant’s invention. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643